Citation Nr: 1646984	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-26 863	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971 with additional years of service with the Illinois Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  The transcript of this hearing is part of the record.

At the February 2016 Board hearing, the issues of service connection for hypertension and heart murmur were raised by the Veteran.  These issues were previously adjudicated by the RO in February 2010 and January 2011 rating decisions; however, given the Veteran's intent to file a claim for these disabilities, the Board previously referred them to the AOJ for appropriate action. 38 C.F.R. § 3.155 (2015).  As the matters appear to have not yet been addressed by the AOJ, they are once again referred to the AOJ for further action. 

In April 2016, the Board remanded the issues for further development.  


FINDINGS OF FACT

Current bilateral hearing loss and tinnitus had their onset in service.



CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.3.85 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VAOPGCPREC. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a nervous system disorder). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013). 

In the instant case, the Veteran clearly suffers from bilateral hearing loss and tinnitus.  Bilateral sensorineural hearing loss and associated subjective tinnitus were diagnosed during May 2007 and April 2016 VA examinations.  The Veteran is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).

The Veteran contends that he developed bilateral hearing loss and tinnitus due to in-service noise exposure.  More specifically, the Veteran reported noise exposure in service to include machine guns, loud detonators, military vehicles, and combat situations without adequate hearing protection.  At the February 2016 Board hearing, the Veteran testified that he developed hearing loss and tinnitus symptoms while serving in Vietnam. The Veteran also contended that his hearing loss worsened and became most evidence when he was tested in 1977.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was an antenna man and he served in in the Republic of Vietnam.  He also retired from the National Guard.   

At his March 1968 enlistment examination, the Veteran was found to normal ears and hearing.  The Veteran was provided with a hearing test.  The March 1968 entrance audiogram results were as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
10
10
10
-
15

At his April 1971 separation examination, the Veteran was provided with a hearing test.  The Board notes that the April 1971 separation audiogram results contained crossed-out results, which were reported as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
20
5
15
-
25

The April 1971 separation audiogram results contained a corrected results were as follows:

HERTZ





500
1000
2000
3000
4000
RIGHT
5
-5
-5
-
-5
LEFT
5
0
5
-
15

There was no explanation provided for the crossed out findings in the April 1971 separation examination.

In a February 1977 report of medical examination for the Army National Guard, the audiogram results were as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
5
0
0
15
LEFT
0
10
0
0
5

Shortly thereafter, in December 1977, the Veteran was afforded another report of examination for his Commission as a Second Lieutenant.  The audiogram results were as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
20
10
20
50
55

The Veteran was afforded a VA examination in May 2007, which confirmed a diagnosis of bilateral hearing loss.  However, the claims file was not available and the examiner stated that it was impossible for her to provide an opinion without resorting to speculation.  The examiner noted the Veteran's report of acoustic trauma in Vietnam as well as subsequent civilian life and National Guard Reserve duty.  The examiner opined that the Veteran's hearing loss is less likely attributable to active duty due to the relative mildness of the hearing loss and post-service manual labor jobs.

The Veteran was afforded a VA examination in July 2007 by the same examiner.  The examiner reviewed the claims file.  The examiner found that the Veteran's April 1971 audiogram at discharge showed normal hearing results, while subsequent tests in 1977 showed a dramatic change suggesting that significant noise trauma occurred in 1977, six years after the Veteran's separation from active service.  The Veteran's civilian employment also included a long list of hazardous noise occupations and the examiner concluded that it is less likely that his hearing loss is attributable to active duty and more likely attributable to subsequent noise trauma in civilian life.  With regards to tinnitus, the examiner found no evidence of tinnitus until his May 2007 VA examination.  Thus, based on lack of treatment and audiometric results of record, the examiner opined it less likely than not that his tinnitus is attributable to military duty.

In the February 2016 remand, the Board determined that this opinion was inadequate because it was based on the absence of supporting treatment records and did not consider the Veteran's reports of the onset and development of his symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the May 2007 examiner failed to address the possibility of delayed onset hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability). 

During his February 2016 hearing, the Veteran and his representative reported that the ringing in the Veteran's ears started after he fired an M-16 and had continued since then.  He indicated that he did not know about tinnitus as a condition or did not understand what was happening to him; however, it also appeared to impair his hearing.  He reported that he first became aware of what tinnitus was, or that it even existed, in the 1980's.  

The Veteran was afforded another VA examination in April 2016.  The examiner determined that the Veteran's bilateral ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner reasoned, that the April 1971 separation examination showed hearing sensitivity within normal limits for all frequencies and there was no shift in hearing greater than normal measurement variability when compared to the Veteran's entrance examination.  Also, the examiner considered that the Veteran's MOS indicating that he was an antenna man, along with his reported "signal" duties suggested a low probability of exposure to potentially hazardous noise levels.  The examiner referred to an Institute of Medicine report (2005) that stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  

The examiner merely noted the Veteran's reports of first noticing hearing loss in the 1980's, referred to the prior May 2007 VA examination to address the details of the 1977 examination reports, and reported that the Veteran gave no indication of a specific "in-service noise trauma incident/event."

The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, in which the Veteran gave no indication that the tinnitus started while in service, or shortly thereafter, from a noise trauma incident.  In regards to asking the examiner to presume that any combat related noise exposure and tinnitus or hearing loss immediately following the injury actually occurred, the examiner reported that the Veteran gave no indication that any hearing loss or tinnitus occurred while in the military or was the cause of any event that occurred while in the military.  

Once again, the VA examiner's opinion relied on the Veteran's normal hearing at the time of separation in April 1971.  The examiner did not consider the Veteran's prior reports of the in-service onset and development of his symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the examiner found that the Veteran's report of "50+ years" of occupational noise exposure from "construction, factory and warehouse dining services" might contribute to current hearing loss; the examiner did not discuss the significance of the change of hearing acuity documented in 1977, within a short time after the Veteran was discharged from active duty.  

The examiner also found that the Veteran's MOS of antenna man, along with his reported "signal" duties suggested a low probability of exposure to potentially hazardous noise levels.  However, the examiner did not address the Veteran's contentions of being exposed to noise from machine guns, loud detonators, military vehicles, and combat situations without adequate hearing protection.

While two audiologists have provided negative opinions with respect to the etiology of the Veteran's hearing loss and tinnitus, the opinions are inadequate and of minimal probative value.

The Veteran has credibly indicated ringing in his hears beginning when he fired an M-16.  He also reported noticing hearing loss and tinnitus in Vietnam during which time he was exposed to machine guns, loud detonators, military vehicles, and combat situations without adequate hearing protection.  His report of injuries is presumed.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Based on his reports, a continuity of symptomatology of chronic bilateral hearing loss and tinnitus has been established sufficient to satisfy the remaining elements of service connection.  Additionally, no medical reason has been offered to reject the Veteran's reports.  

All doubt is resolved in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


